Opinión disidente del
Juez Asociado Señor Negrón Fer-nández.
No puedo estar de acuerdo con la opinión del Tribunal. Paso a explicar las razones en que me fundo.
I
El Tribunal sostiene que los arts. 142 y 143 del Código Civil (1) — que establecen lo que se entiende por alimentos y *811quiénes están obligados a dárselos recíprocamente — “nada tienen que ver con el caso que nos ocupa no sólo porque a tenor de lo taxativamente dispuesto por los arts. 149 y 159 del mismo cuerpo legal la obligación de suministrarlos cesa con la muerte del obligado o del alimentista, sino también de-bido al hecho de que la materia aquí envuelta se rige por-uña ley especial”, pasando seguidamente a citar los casos de Montaner v. Comisión Industrial, 58 D.P.R. 267, 273; Rodríguez v. Comisión Industrial, 58 D.P.R. 111, 114 y De Jesús v. Osorio, 65 D.P.R. 640, 643, en los que hemos dicho que “ésta es una ley de dependencia y no de herencia.”
Es cierto que la Ley de Compensaciones por Accidentes del Trabajo — núm. 45 de 18 de abril de 1935 ((1) pág. 251) ■ — es una ley de dependencia y no de herencia. Pero ese he-cho, cierto como es, no es contestación adecuada al segundo señalamiento de error, que aquí consideramos en primer tér-mino, ni sostiene la afirmación de que los arts. 142 y 143 del Código Civil nada tienen que ver con este caso: Veamos.
El derecho a los alimentos no es un derecho hereditario. La obligación de darlos y el derecho a reclamarlos son inde-pendientes de, y no se predican en las regias que rigen, los derechos sucesorios. La obligación de dar alimentos — y el derecho a reclamarlos — termina precisamente con la muerte del obligado, y por lo tanto no dependen del derecho a heredar. En consecuencia, en este caso no está envuelto derecho here-ditario alguno. Lo que sí está envuelto es el derecho a una *812compensación por dependencia originada en la obligación legal de suministrar alimentos, y la suficiencia de esa obligación para crear, bajo los hechos de este caso, un estado de depen-dencia suficiente para establecer el derecho a compensación de acuerdo con la Ley de Compensaciones por Accidentes del Trabajo. Dicha ley sitúa ese derecho en aquellas personas de los diferentes grupos o categorías en ella señaladas, que de-pendían total o parcialmente del obrero para su subsistencia a la fecha de su muerte, pero no define qué se entiende por dependencia.
Para ser dependiente no es necesario ser heredero. Tam-poco basta ser heredero para ser dependiente. He ahí la ex-plicación de la frase — que no es una frase mágica — “ésta es una ley de dependencia y no de herencia”. En igual forma, no es necesario que exista la obligación legal de atender a la subsistencia de una persona para que surja el derecho de ésta a compensación, si de hecho existía un estado, total o parcial, de dependencia. Pero cuando la obligación legal de pasar alimentos existe, ésta, probada la necesidad de la persona con derecho a recibirlos, se convierte en uno de los in-dicios más fuertes del estado de dependencia. La mejor re-gla es aquélla que permite que dicho estado se base en una expectativa razonable de alimentos futuros, siempre que a la fecha de la muerte del obrero exista la obligación de darlos, en la cual descanse el beneficiario. 13 A.L.R. 698, 30 A.L.R. 1259.
De acuerdo con el punto de vista más liberal, no es esen-cial que se pruebe que se contribuía de hecho a la subsis-tencia de los padres a fin de que la dependencia de éstos pueda quedar establecida. La promesa del hijo, o la impli-cación de las relaciones entre ellos, pueden dar origen a una expectativa razonable de alimentos futuros, tan efectiva para establecer la dependencia como las contribuciones pasadas. 58 Am. Jur., see. 180, pág. 696 et seq. Y si bien la obliga-ción legal de dar alimentos puede no ser por sí sola suficiente para establecer un estado de dependencia, sirve para robus-*813tecer una inferencia débil que surja de contribuciones peque-ñas e irregulares, L.R.A. 1918 F 487, L.R.A. 1916 A 250, sin que el incumplimiento de esa obligación legal tenga el efecto de negar la dependencia de la persona con derecho a reci-birlos. Utah Fuel Co. v. Industrial Commission, 15 P. 2d 297. Véase también anotación en 86 A.L.R. 858.
Hace más de una década y siete años — el 7 de agosto de 1936, para ser más precisos — que la Comisión Industrial, en una acertada opinión (2) de progresivo alcance social, resolvió que dos hijos menores de un obrero de nombre Ángel Montero Campos, a quienes éste no pasaba alimentos, dependían para su subsistencia del jornal que ganaba dicho obrero a la fecha de su muerte. (3) En consecuencia, les declaró sus beneficia-rios, junto a otros dependientes — entre ellos otro hijo menor— a quienes el Administrador había adjudicado la totalidad de *814la compensación, y ordenó a éste que redistribuyera la misma y pagara a los apelantes — a quienes había excluido de los be-neficios de la ley — la parte correspondiente de la compensa-ción adjudicada. En las siguientes palabras se recoge el es-píritu justiciero que inspiró dicha decisión:
“De acuerdo con estos arts, del Código Civil de Puerto Rico [142 y 143, ed. 1930] Ángel Montero Campos estaba obligado ■a alimentar a sus hijos legítimos, por lo cual la ley presume •que sus hijos menores estaban dependiendo total o parcialmente para su subsistencia de lo que ganaba su padre hasta el día de :su muerte. Si Ángel Montero Campos no cumplía con este de-ber y obligación como padre en violación, no sólo de un deber moral, sino de los arts. 142 y 143 del Código Civil de Puerto Rico, consideramos, a nuestro juicio, que sus dos hijos menores no son responsables de la acción de su padre hasta el extremo de perder el último derecho a recibir indemnización por la muerte de su padre.”
La anterior opinión, emitida por la Comisión Industrial ■en el ejercicio de sus funciones cuasi judiciales y cuasi tute-lares, como tribunal administrativo especializado encargado de esa parte de la administración de la entonces recién apro-bada Ley de Compensaciones por Accidentes del Trabajo —que abolió el sistema competitivo (seguro opcional con el Estado, con compañías privadas de seguros o asociaciones mu-tuas o propio asegurador) establecido por la Ley núm. 85 de 14 de mayo de 1928, para convertir al Estado en asegura-dor exclusivo dentro de un nuevo sistema de compensaciones a obreros — marcó, por su interpretación liberal del nuevo es-tatuto en cuanto al concepto dependencia, un paso de avance en el establecimiento de una correcta doctrina jurídica ba-sada en una innegable realidad social. El criterio liberal así expresado por la Comisión Industrial constituyó signo de su-peración sobre el criterio restrictivo manifestado anterior-mente, cuando prevalecían otros sistemas, por este Tribunal, en los casos de Vázquez v. Comisión de Indem., 85 D.P.R. 1012 y Cruz v. Comisión de Indem., 35 D.P.R. 1023, ambos surgí-*815dos bajo la Ley núm. 10 de 25 de febrero de 1918, según en-mendada por la núm. 61 de 14 de julio de 1921. (4)
Varias veces (5) ha sido desde entonces enmendado el art. 3 de la Ley de Compensaciones por Accidentes del Trabajo —la núm. 45 de 18 de abril de 1935 — bajo la cual se decidió por la Comisión Industrial el caso de Montero Campos, sin que sus disposiciones relativas al requisito de dependencia ha-yan sido alteradas.
La liberal — y casi contemporánea interpretación con su vigencia — que la Comisión Industrial dió en dicho caso a la nueva ley en cuanto a dicho requisito, era conocida, como es de suponer — y no fué rechazada — por las varias Asambleas Legislativas que subsiguientemente introdujeron enmiendas al propio art. 3 en extremos directamente relacionados con las compensaciones en casos de muerte. La propia Comisión recurrida, en su decisión en el caso de autos, deja en pie — co-rrectamente, a mi juicio, véase Schroeder v. Arthur Sales Co., 62 A.2d 751, cf. Llewelyn v. Industrial Commission, 202 P.2d 160 — la doctrina del caso de Montero Campos, pero aplica en el presente, respecto a la dependencia del padre, una regla distinta a la seguida en aquél, cuando dice:
“El Adminitrador del Fondo del Estado en su alegato nos dice que fué la propia Comisión Industrial la que sentó la pauta respecto a la aplicación de los arts. 142 y 143 del Código Civil ante una situación análoga. Se refiere el Administrador al caso de Ángel Montero Campos, I D.C.I., pág. 17. Ello es cierto. Recordamos el caso perfectamente bien. Fué uno de los pri-*816meros casos resueltos bajo la vigencia de la presente ley. En aquel caso, sin embargo, no había intereses encontrados y la presunción era de padre a hijos, es decir, que en aquel caso se trataba de que el padre de los reclamantes era el que había muerto y los apelantes eran unos hijos menores de edad.
“En el presente caso es a la inversa. Aquí fue el hijo el que murió y además del padre reclamante, tenemos también a una hermana que reclama, pero que está comprendida dentro del segundo grupo de beneficiarios. Ella quedaría ipso facto excluida, si se probara que el beneficiario lo es don Francisco Cepeda, padre del occiso.” (6)
El fundamento de la regla aquí aplicada por la Comisión es el que se atribuye a la frase, ya antes considerada, de que la Ley de Compensaciones por Accidentes del Trabajo “es una ley de dependencia y no de herencia”, y que el Ad-ministrador adjudicó la compensación al padre a base exclu-sivamente de la obligación que a su hijo le imponían los arts. 142 y 143 del Código Civil, sin que se hubiera justifi-cado la dependencia, como cuestión de hecho, por la prueba obtenida en su investigación. (7) Así se expresa la Comisión a ese respecto:
“Es bien sabido, que a pesar de la disposición contenida en el Código Civil, padres hay, e hijos también, que descuidan el cumplir con esa disposición que es, no solamente de índole legal, sí que también de un aspecto moral. Y ello es así, porque la humanidad es como es. Y se hace necesario, en ocasiones, acu-*817dir a los Tribunales de Justicia para obligar a aquellas personas que están obligadas a proveer alimentos, a que lo hagan. Esto nos lleva necesariamente a la conclusión, de que no en todos los casos se 'podría, presumir con visos de seguridad, que tal dis-posición, como la contenida en nuestro Código Civil, se cumple al pie de la letra. Y es por eso que se hace necesario el presen-tar prueba para determinar, si como cuestión de hecho, el hijo en este caso, ayudaba a su padre.” (Bastardillas nuestras.)
Dependiente, en una interpretación liberal de la ley, no es, no puede ser, tan sólo aquél que recibe regularmente una contribución fija de quien trabaja. Es también aquél que, como Cepeda Canales, en su indigencia y su inutilidad física, está a la expectativa de la pequeña ayuda que su hijo pueda darle, porque, fuera de él, no tiene a quién volver los ojos. Es, para decirlo mejor, aquél que, casi una carga particular, está a sólo unos pasos de convertirse en una carga pública. Y no debe olvidarse que si bien la pobreza extrema y la mi-seria no son requisitos previos para la dependencia, United States Fidelity & Guaranty Co. v. Britton, 188 F.2d 674, cuando de hecho — como aquí — existen, junto a la obligación legal del hijo a dar alimentos y sus irregulares y pequeñas contribuciones al padre, completan el cuadro del estado real de dependencia.
En la interpretación de las leyes debe tenerse presente que “Una palabra no es un cristal, transparente e inmutable; es el ropaje de un pensamiento vivo y puede variar extensa-mente en color y contenido de acuerdo con las circunstancias y la época en que se use.” El Juez Holmes en Towne v. Eisner, 245 U. S. 418, 425, 62 L.ed. 372, 376; Cordero, Auditor v. Tribl. de Distrito, 72 D.P.R. 378, 388. Atarse, como si fueran palabras mágicas, a la frase de que la Ley de Com-pensaciones por Accidentes del Trabajo “es una ley de depen-dencia y no de herencia”, es perder de vista el origen y pro-pósito de estos estatutos y su función reemplazando acciones ordinarias basadas en culpa o negligencia.
Aunque no se trata aquí de una reclamación de daños y perjuicios, conviene apuntar la norma señalada en Travieso *818v. Del Toro, 74 D.P.R. 1009, respecto al derecho de un padre a daños por la privación de alimentos:
“La fuente original de una reclamación de daños y perjuicios por la muerte de una persona es el artículo 1802 de nuestro Código Civil, y no la regla 17 (k) ni el artículo 61 del Código de Enjuiciamiento Civil. Orta v. P. R. Railway L. & P. Co., 36 D.P.R. 743. Para que un reclamante pueda tener una causa de acción válida en tal concepto, no es necesario que él sea téc-nicamente un heredero, siendo suficiente el que él sea padre de la víctima, (Sentencia del Tribunal Supremo de España de 20 de diciembre de 1930) y que él sufra daños y perjuicios en vir-tud de su condición y relación de padre, considerando la des-trucción de su derecho real o potencial a alimentos y la parali-zación permanente de los beneficios prospectivos que él podía haber recibido de su hijo. Cf. Ruberté v. American R. R. Co., 52 D.P.R. 471; López v. Rexach, 58 D.P.R. 143; Díaz v. Autoridad Fuentes Fluviales, 71 D.P.R. 931.”
Nuestra Ley de Compensaciones por Accidentes del Tra-bajo que, siguiendo el alcance y filosofía de ese tipo de legis-lación, estableció, de un lado, el derecho a una compensación sin tener en cuenta la culpa o negligencia del patrono, y de otro, abolió el derecho individual del obrero — y sus benefi-ciarios en casos de muerte — a una acción por daños y per-juicios contra los patronos asegurados, Mountain Timber Co. v. Washington, 243 U. S. 219, 61 L.ed. 685; New York C. R. Co. v. White, 243 U. S. 188, 61 L.ed. 667; Cudahy Packing Co. v. Parramore, 263 U. S. 418, 68 L.ed 366, 30 A.L.R. 532; Rivera v. Comisión Industrial, 67 D.P.R. 561; De Jesús v. Osorio, supra; E. H. Noel Coal Co. v. Grilc, 221 S.W.2d 49, debe ser liberalmente interpretada para lograr los fines per-seguidos por el legislador. Montaner v. Comisión Industrial, 54 D.P.R. 722; Correa v. Comisión Industrial, 56 D.P.R. 816; Cordero v. Comisión Industrial, 60 D.P.R. 873, Cordero v. Comisión Industrial, 61 D.P.R. 361; Atiles v. Comisión Industrial, 69 D.P.R. 630. Véase Horowitz, Current Trends in Workmen’s Compensation, pág. 470. La opinión del Tribunal significa que si no hubiera existido Cecilia Rivas, Cepeda Canales no hubiera tenido derecho a compensación alguna. *819Bajo las circunstancias que he apuntado anteriormente, él te-nía derecho a ella, y no debe pesar en nuestro ánimo el hecho, presente en este caso, de que Cecilia Rivas también dependía del obrero occiso, y que, dependiendo el padre, por ley estaba ella excluida de compensación alguna.
Hay que dar sentido humano a la ley. Los lazos de la sangre crean deberes ineludibles de conciencia y de espíritu, que el legislador ha reconocido consagrándolos como obliga-ciones legales. Un padre nunca deja de ser padre. Las pa-labras del Juez Douglas en su opinión disidente en Baumet v. United States, 344 U. S. 82, 97 L.ed. 111, expresan con ma-gistral elocuencia la infinita grandeza al fondo de la relación filial: “Ninguna ley, ningún diccionario, ningún juego de pa-labras, puede cambiar ese hecho biológico. El padre, al igual que la madre, sigue siendo padre no importa cuán distan-ciados padre e hijo puedan estar. Un extraño puede, por sus actos, convertirse en padre de crianza; pero ninguna con-ducta puede convertir a un padre en un extraño.”
Existiendo aquí la obligación legal del hijo hacia su padre —un anciano paralítico, de 70 años de edad — y establecida por esa propia condición de escombro humano su necesidad a los alimentos, así como por la deficiente investigación del Pondo la existencia de pequeñas e irregulares contribuciones del hijo, la declaración de dependencia a su favor por el Ad-ministrador estuvo justificada. Y si, en adición, se considera la prueba que a esos efectos tuvo ante sí la Comisión Industrial, ofrecida el día de la vista, no podemos menos que afirmar que es evidente el error de la Comisión recurrida al privar al padre del obrero occiso de su compensación, para dársela a una hermana uterina del mismo, a quien éste no tenía la obligación legal de dar alimentos por no concurrir en ella, según los autos, las circunstancias exigidas por el art. 143 para que surgiera aquélla, y cuya dependencia, aún siendo real, no podía derrotar el derecho del padre a la compensa-ción, derecho superior y preferente por disposición expresa de la ley.
*820i — I 1 — 1
Es mi criterio también que en la vista celebrada ante la Comisión Industrial se privó al recurrente, en su perjuicio, de derechos sustanciales, lo que hace imperativa la revoca-ción de la resolución recurrida.
Está definitivamente reconocido que en procedimientos ante organismos administrativos como la Comisión Industrial, donde la adjudicación de hechos es definitiva, el derecho a contrainterrogar forma parte del debido proceso de ley. Parker, Administrative Law (1952) pág. 56. Véase también Reilly v. Pinkus, 338 U. S. 269; Meunier’s Case, 319 Mass. 421, 66 N.E.2d 198. Declaraciones juradas o testimonios es-critos, tomados sin la intervención de la parte contra quien se pretenden presentar, no son admisibles en evidencia en pro-cedimientos ante dichos organismos, ya que admitirlos sería privar a esa parte de la oportunidad de contrainterrogar. Véase In the Matter of Blumberg, Park and Fisher, Admin. Law, 45d 811-7 (O.P.A., 1944) ; Bereda Mfg. Co. v. Industrial Board of Ill., 114 N.E. 275. El derecho a contrainterro-gar es parte sustancial de lo que se considera un juicio justo y se estima que este principio no jmede vulnerarse indirecta-mente a través de presentación de testimonios escritos en lugar del testimonio personal del declarante. Cooper, Administrative Agencies and the Courts (1951) pág. 171 et seq. Véase Bereda Mfg. Co. v. Industrial Board of Ill., supra. Cf. Morgan v. United States, 304 U. S. 1, 82 L.ed. 1129; Ohio Bell Telephone Co. v. Public Utility Comm. of Ohio, 301 U. S. 292, 81 L.ed. 1093. Si la declaración tiene impor-tancia y peso en la disposición o adjudicación del asunto, el no permitir el contrainterrogatório puede equivaler a la ne-gación de un juicio justo. Cooper, ob. cit., pág. 184. La Co-misión Industrial es un tribunal administrativo al que se han conferido funciones cuasijudiciales. Aun cuando los pro-cedimientos ante ella no están sujetos a reglas técnicas de evidencia, sus determinaciones, en cuantq a derechos sustan-ciales de las partes, deben estar basadas en evidencia com-*821petente; y si bien la admisión de evidencia de referencia que no sea de carácter fundamental no siempre conlleva en sí una revocación, véase NLRB v. Ed. Friedrich, Inc., 116 F.2d 888; Co. Mexicana de Gas S.A. v. Federal Power Commission, 167 F.2d 804, dicha evidencia no puede constituir la base de la determinación. Borgia v. Board of Review, Etc., (N.J. App. 1952) 91 A.2d 441. La vista a celebrarse ante la Comisión como organismo cuasijudicial tiene su con-notación en la tradición de los procedimientos judiciales: un juicio justo, la admisión y peso de la evidencia por el juz-gador de los hechos, y la resolución de la controversia, sin tomar en consideración extremos que, en el ámbito de la ac-ción puramente ejecutiva, no serían objetables. Borgia v. Board of Review, Etc., supra.
La opinión del Tribunal pone énfasis en lá disposición contenida en el art. 6 de la Ley de Compensaciones del Trabajo al efecto de que “los expedientes de investigaciones de casos . . . serán admisibles en evidencia por la Comisión Industrial,” y en los casos de Montaner v. Comisión, 51 D.P.R. 460 y Alemañy v. Comisión Industrial, 63 D.P.R. 601. (El caso de Negrón v. Corujo, 67 D.P.R. 398, se cita con cf.) Ninguno de estos casos milita en contra del punto de vista que sostengo. Para mí, la significación del precepto a que arriba he hecho referencia es la siguiente:
(1) En aquellos casos en que la contienda ante la Comi-sión Industrial se trabe entre el obrero o sus beneficiarios y el Administrador del Fondo, o entre el patrono y el Adminis-trador, los expedientes de las investigaciones llevadas a cabo por el propio Administrador pueden ser admitidas en evi-dencia por la Comisión Industrial. El Administrador, a tra-vés de sus investigadores, ha tenido la oportunidad de inte-rrogar a las personas con cuyas declaraciones forma el expe-diente de la investigación. En virtud de esa prueba él forma su juicio administrativo y hace su decisión. No se trata de un juicio o vista, sino meramente de una investigación ex *822parte. En consecuencia, los expedientes podrán ser admiti-dos en evidencia cuando sean ofrecidos por la parte en con-tienda con el Administrador, pero no por éste contra dicha parte, ya que se privaría a ésta de la oportunidad del con-trainterrogatorio. Sin embargo, como los expedientes de in-vestigación contienen, además de las declaraciones, otros do-cumentos obtenidos por el Administrador en el curso ordina-rio de sus funciones, éstos sí pueden ser admitidos en eviden-cia al ofrecerlos el Administrador.
(2) Cuando la contienda se traba ante la Comisión, como en el caso de autos, entre dos partes que son las realmente in-teresadas, ninguna de las cuales es el Fondo del Seguro del Estado, y ninguna de las cuales intervino en la investigación, el art. 6 no autoriza la admisión de las declaraciones en contra de aquella parte a quien puedan perjudicar, si no se acompañan de la oportunidad del contrainterrogatorio. Es regla establecida que los derechos y las reclamaciones opues-tas, de diferentes beneficiarios entre sí, se consideran indi-viduales e independientes de los derechos del asegurador. Weisgerber v. Workman’s Compensation Bureau, 292 N.W. 627, 128 A.L.R. 1482. Por lo tanto, habiendo el Adminis-trador declarado compensable el caso y adjudicado la compen-sación al padre, la apelación de Cecilia Rivas contra esa de-cisión no llevaba otro propósito que el de impugnar, ni podía tener otra consecuencia jurídica que la de derrotar, el dere-cho reconocido al padre por el Administrador. Nunca podía variar la naturaleza compensable del accidente. La contro-versia, pues, era entre Cecilia Rivas y Cepeda Canales. El Administrador no era parte en el procedimiento. Montaner v. Comisión Industrial, 50 D.P.R. 700. La posición del Fondo la fijó su abogado diciendo “Al Fondo del Estado le es indi-ferente que sea una u otra persona” el beneficiario. Cepeda era la única parte que podía resultar adversamente afectada por una revocación de la decisión del Administrador. Por lo tanto, eran los derechos de Cepeda Canales, ya reconocidos administrativamente al serle adjudicada la compensación, los *823que podían resultar afectados, no los intereses del Fondo del Seguro del Estado.
La innecesaria vehemencia — e indebida resistencia — con que los abogados del Administrador en repetidas ocasiones equivocadamente sostuvieron que a pesar de haberlo ordenado la Comisión el Administrador no venía obligado a permitir la inspección del expediente de la investigación practicada en el caso — véase art. 37 de la Ley — indudablemente que indujo a error al recto y competente Comisionado que presidía la vista, quien evidentemente consideró al Administrador como parte interesada en el procedimiento, manifestando en repetidas ocasiones “Aquí el Fondo del Estado es una parte especialísima”, al mismo tiempo que los abogados del Admi-nistrador, sin tener la representación legal, ni autoridad para asumirla, se convertían en abogados de Cepeda Canales. Fueron, 'sin duda, las prolongadas y exasperantes discusiones de los abogados del Fondo con el paciente Comisionado las que llevaron a éste a olvidar, en el ejercicio de su función cuasi-judicial, la preeminente función cuasitutelar encomen-dádale por el estatuto, en virtud de la cual no sólo Cecilia Rivas era acreedora al amparo de sus derechos sustantivos y procesales, si que también Cepeda Canales, con el mismo o mejor derecho. Así se expresó el Comisionado: “. . . se trata de testigos, que podríamos decir, son testigos del Fondo del Estado, porque el Fondo del Estado los utilizó al tomarle las declaraciones para dictar la decisión que dictara en este caso. Mal podría entenderse que el Fondo del Estado tu-viera ahora que contrainterrogar a esas personas, ya que el arma del contrainterrogatorio es para la parte contraria y no para la parte que utiliza al testigo en el examen directo.” (Bastardillas nuestras.) Y más adelante dice: “La situación sería distinta. No sería lo mismo. En ese caso, si esas decla-raciones juradas fueron tomadas por el Fondo del Estado, y figuran en su expediente, la otra parte no tuvo ninguna opor-tunidad de examinar esos testigos, y menos de contrainterro-garlos.” (Bastardillas nuestras.) Indudablemente que es-*824tas palabras le fueron igual, pero indebidamente aplicadas a Cepeda Canales, quien no examinó, no contrainterrogó a los testigos en la investigación del Fondo.
El Administrador no podía, a través de sus abogados, asu-mir la representación, ni éstos podían obligar, con su con-ducta o gestión profesional, a Cepeda. Era el derecho de éste y no el del Fondo el que estaba en juego ante la Co-misión. Nada hay en el récord que indique que ésta, en el ejercicio de su función cuasitutelar, ofreciera a Cepeda, quien no tenía representación profesional propia, oportunidad de interrogar personalmente a los testigos que declararon ante ella, o a aquéllos que habían declarado en la investigación del Administrador.
El propósito de las declaraciones ofrecidas en evidencia, según manifestó el abogado de Cecilia Rivas, fué el de esta-blecer “la no dependencia” de Cepeda. En esa forma y para esos fines esas declaraciones no eran admisibles y no podían perjudicar a Cepeda. Éste tenía derecho a contrainterrogar a los declarantes, derecho del que fué privado.
Alterar, desventajosamente para Cepeda, su derecho a la compensación ya administrativamente reconocídale, mediante la admisión de declaraciones ex parte y sin darle la oportuni-dad de contrainterrogar, es llevar muy lejos la doctrina sobre la informalidad de los procedimientos en los organismos admi-nistrativos, sobre todo, cuando se ejercen aquí funciones cuasijudiciales y las determinaciones sobre los hechos no son revisables por este Tribunal. Habiéndose privado a Cepeda de su oportunidad de contrainterrogar, su derecho a obtener la eliminación de las declaraciones admitidas — y la obligación de la Comisión de ordenarla en el ejercicio de su función cuasitutelar — era evidente. Morgan, Hearsay Dangers and the Application of the Hearsay Concept, 62 Harv.L.Rev. 177, 184 et seq. No haberlo hecho constituyó error.
La implicación natural de la disposición de ley que esta-blece que “los expedientes de investigación de casos . . . serán admisibles en evidencia por la Comisión Industrial” es necesa-*825riamente la de que tales expedientes son admisibles en tanto las declaraciones ex parte que contengan no tiendan a perju-dicar a un tercero que no es la parte que las tomó, sobre todo cuando esa parte resulta adversamente afectada en sus dere-chos sustanciales, a menos que se ofrezca a ésta la oportunidad efectiva del contrainterrogatorio. No dar ese alcance a esa disposición del estatuto es cerrar los ojos a la función real del derecho, es “aprisionar nuestra lectura de él en la concha de las meras palabras, es cometer el pecado cardinal en inter-pretación estatutaria: mera literalidad.” Pope v. Atlantic Coastline Railroad Co., 345 U. S. 379, 392, 97 L. ed. 1094, opinión disidente del Juez Frankfurter.

(1) Dichos artículos disponen:
“Artículo 142. — Se entiende por alimentos todo lo que es indispensable para el sustento, habitación, vestido y asistencia médica, según la po-sición social de la familia.
“Los alimentos comprenden también la educación e instrucción del ali-mentista, cuando es menor de edad.
“Artículo 143. — Están obligados recíprocamente a darse alimentos, en toda la extensión que señala el artículo precedente:
“1. — Los cónyuges.
*811“2. — Los ascendientes y descendientes legítimos.
“3. — Los padres y los hijos legitimados y los descendientes legítimos, naturales e ilegítimos de éstos.
“4. — Los padres y los hijos ilegítimos y los descendientes legítimos naturales e ilegítimos de éstos.
“5. — El adoptante y el adoptado.
“Los hermanos deben también a sus hermanos legítimos, aunque solo sean uterinos o consanguíneos, los auxilios necesarios para la vida cuando por un defecto físico o moral o por cualquier otra causa que no sea imputable al alimentista, no puede éste procurarse su subsistencia. En es-tos auxilios están, en su caso, comprendidos los gastos indispensables para costear la instrucción elemental y la enseñanza de una profesión, arte u oficio.”


(2) Ángel Montero Campos, apelante, v. Fondo del Seguro del Estado, apelado, 1 D.C.I. 17.


(3) El art. 3, entonces vigente, de la Ley núm. 45, citada en el texto, en su apartado “Compensación en Casos de Muerte”, en lo pertinente al primero de los grupos de personas que podían tener derecho a compen-sación, disponía:
“5. Si como resultado de las lesiones o enfermedad, sufrida en las con-diciones especificadas, en el artículo 2 de esta Ley, ocurriere la muerte del obrero o empleado dentro de dos (2) años de ocurrido el accidente, y como-consecuencia de éste, sin que el obrero o empleado dejare pariente alguno que de él dependiera para su subsistencia, el desembolso con motivo de esta muerte se limitará al pago de los gastos de funeral y tales gastos-no serán mayores de la suma de cien (100) dólares, en adición a aquellos-otros gastos de asistencia médica, hospitalización y medicinas en que se hubiere incurrido por orden del Administrador.
“Si el obrero o empleado dejare una viuda, padres, hijos, legítimos o ilegítimos, o hijos postumos, fueran éstos o 'no naturales o adoptivos, o nietos, cualquiera de los cuales dependiera total o parcialmente para su subsistencia de lo que ganaba el obrero o empleado fallecido al tiempo de su muerte, recibirán una compensación de mil (1,000) dólares a tres mil (3,000) dólares que se graduará en atención a la capacidad económica del obrero o empleado fallecido y sus probabilidades de vida, de acuerdo con las reglas que deberá preparar el Administrador del Fondo del Estado, las que tendrán fuerza de ley después de aprobadas por la Comisión Industrial y el Gobernador, y promulgadas de acuerdo con la Ley. Dicha compensación se distribuirá entre los parientes mencionados atendiéndose a la condición, necesidades, grado de parentesco y dependencia de cada uno, según se decida por el Administrador de acuerdo con los hechos.”


(4)La Ley núm. 10 citada en el texto requería que las personas en ella mencionadas dependieran “exclusivamente” para su subsistencia.
La enmienda de la Ley núm. 61 cambió ese requisito a que dependieran “de modo razonable.”
La Ley núm. 85 de 14 de mayo de 1928 (pág. 631), derogatoria de la núm. 10 de 1918 (pág. 55), según enmendada, también requería que depen-dieran “de modo razonable”.


(5)Por la Ley núm. 52 de 14 de mayo de 1942 ((1) pág. 503; por la núm. 284 de 15 de mayo de 1945 (pág. 1037); por la núm. 163 de 2 de mayo de 1950 (Leyes de 1949-50, pág. 445) ; por la núm. 455 de 14 de mayo de 1952 ((1) pág. 939) y por la núm. 115 de 1 de julio de 1953 (pág. 411).


(6) Si bien en el caso de Montero Campos, al reconocer la Comisión el derecho de los dos hijos legítimos menores de edad a compensación, no derrotó totalmente el derecho del hijo natural — ya que la ley permitía la concurrencia de ambos derechos — no podemos convenir con la Comisión en que “no había intereses encontrados”, por cuanto al reconocerse el derecho de los dos menores allí apelantes se afectó — reduciéndose a una tercera parte — el derecho a compensación reconocido al hijo natural por el Administrador.


(7)La equivocada contención del abogado del Administrador del Fondo del Seguro del Estado ante la Comisión Industrial en el caso de Montero Campos — que la Comisión incluye textualmente en la resolución que aquí se revisa — no representa un criterio dogmático e inmutable de quien la hizo, ni puede aprisionar su criterio sobre el alcance jurídico de un precepto, en una stasis intelectual perpetua, ante leyes de alcance social reparador y normas realistas de interpretación estatutaria.